Citation Nr: 0525692	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-37 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement was filed with an 
October 2000 decision denying the veteran's request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $9,060.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In September 2005, the Board granted the veteran's motion to 
advance his case on the docket in light of his advanced age.  
38 U.S.C.A. § 7101(a)(2) and 38 C.F.R. § 20.900(c) (2004).

It appears from the veteran's August 2003 letter that he 
wishes to reopen his claim for a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$9,060.  See 38 C.F.R. § 1.969 (2004).  Because this matter 
has not as yet been addressed, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an October 2000 decision, the Committee on Waivers and 
Compromises at the Manila RO denied the veteran's request for 
a waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $9,060.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in an October 16, 2000, 
letter.

3.  Neither the veteran nor any representative submitted a 
written statement during the remainder of the appellate 
period which could be interpreted as a notice of disagreement 
with the October 2000 decision of the Committee on Waivers 
and Compromises.  


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the October 2000 decision denying his request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $9,060.  38 U.S.C.A. §§ 5107, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), does not 
apply in cases regarding requests for waiver of an 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).  

With respect to the issue of the timeliness of the veteran's 
notice of disagreement, the record shows that the veteran was 
duly notified of his procedural and appellate rights, 
including in the October 16, 2000, notification letter.  This 
letter advised him of the steps needed to appeal a decision 
to the Board.  See also July 2004 Report of Contact.  The 
veteran was also afforded the opportunity to submit evidence 
and argument on the matter of the timeliness of his notice of 
disagreement, as evidenced by the September 2004 Statement of 
the Case.  See Marsh v. West, 11 Vet. App. 468 (1998).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the nature of the issues on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issue adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  The 
Board also finds that a medical examination is not necessary, 
given the nature of the issue on appeal.  See 38 C.F.R. § 
3.159(c)(4) (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.

I.  Factual Background

A review of the record shows that the veteran was awarded 
nonservice-connected pension benefits in December 1975.  Over 
the course of the years, he was repeatedly advised that the 
rate of his pension was based on his reports of income, and 
that he was responsible for notifying VA immediately of any 
changes in his income or family status.  

In June 2000, the RO learned through a field examination that 
the veteran was in receipt of benefits from the Social 
Security Administration (SSA), which he had not previously 
reported to VA.  Additional investigation revealed that the 
veteran had been in receipt of SSA benefits since June 1997.  

In a September 2000 letter, the RO notified the veteran that 
his pension had been retroactively reduced to reflect the 
receipt of his SSA benefits.  He was advised that this 
retroactive reduction had resulted in an overpayment in the 
amount of $9,060.  He was duly advised that he had a right to 
dispute the debt, as well as to request a waiver of recovery 
of the debt within 180 days.  Later that month, the veteran 
requested a waiver of recovery of the pension overpayment.  

In an October 2000 decision, the Committee denied his 
request, finding that the veteran was at fault in the 
creation of the debt and that his monthly income exceeded his 
expenses.  Thus, the Committee determined that it would not 
be against equity and good conscience to deny the wavier 
request.  

In an October 16, 2000, letter, the veteran was duly notified 
of the Committee's decision and his procedural and appellate 
rights.

In August and October 2003 and in March 2004, well after the 
expiration of the appeal period, the veteran submitted 
letters to the RO requesting reconsideration of the denial of 
his request for a waiver of recovery of the $9,060 pension 
overpayment.  

The RO thereafter advised the veteran that he had failed to 
file a timely notice of disagreement with the October 2000 
decision denying waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $9,060.  

The veteran appealed the RO's decision, arguing that his 
notice of disagreement should be considered timely filed.  He 
argued that he had not defrauded the government and was 
unable to repay his debt.  

II.  Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2004).

Any written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement; no special wording is 
required.  38 C.F.R. § 20.201 (2004); see also Tomlin v. 
Brown, 5 Vet. App. 355 (1993). 

To be considered timely, however, the notice of disagreement 
must be filed within one year of the date of mailing of the 
notification of the adverse decision.  38 U.S.C.A. 
7105(b)(1); 38 C.F.R. §§ 20.302 (2004).  


III.  Analysis

As set forth above, in an October 2000 decision, the 
Committee on Waivers and Compromises at the Manila RO denied 
the veteran's request for a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$9,060.  In a letter dated October 16, 2000, the veteran was 
duly notified of the decision and his procedural and 
appellate rights.  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or any representative submitted any written 
statement within the appellate period which could be 
interpreted as a notice of disagreement with the October 2000 
Committee decision.

The Board has considered the veteran's various letters, 
received beginning in August 2003, expressing disagreement 
with the denial of his request for a waiver of recovery of 
the $9,060 pension overpayment.  Because these letters were 
received well after the expiration of the appeal period, 
however, they may not be considered a timely notice of 
disagreement with the October 2000 decision.  

In addition, there is no indication of record, nor has the 
veteran contended, that he had good cause for failing to 
request an extension or submit a notice of disagreement in a 
timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303; Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an extension 
of time in which to file a substantive appeal could not be 
granted unless a request for extension was made in accordance 
with section 20.303).  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely notice of disagreement with 
the October 2000 decision denying a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$9,060; thus, the Board does not have jurisdiction over the 
noted issue stemming from that decision.  See 38 U.S.C.A. §§ 
7105, 7108; Rowell v. Principi, 4 Vet. App. 9 (1993) (if 
there is a failure to comply with the law or regulations, it 
is incumbent on the Board to reject the application for 
review on appeal).

In reaching this decision, the Board notes that the veteran 
has cited to various statutes, regulations, and court cases 
in support of his appeal.  The Board has reviewed each 
provision and case cited by the veteran but finds that, 
without exception, such criteria do not provide a basis on 
which to grant this appeal.  For example, the veteran has 
cited to 20 C.F.R. §§ 404.911, 404.992(c) and 5 C.F.R. 
§§ 1201.12, 1201.22.  Such regulations, however, pertain to 
proceedings before SSA and the Merit Systems Protection 
Board, respectively, and have no application to claims for VA 
benefits.  Likewise, the court cases cited by the veteran 
have no bearing in this case.  For example, the veteran has 
cited to Butler v. Barnhart, 353 F.3d 992 (2004), a case 
which pertains to SSA benefits.  

The Board is bound by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 1991).  Applying the applicable criteria to the 
facts in this case, it is clear that the veteran did not 
submit a timely notice of disagreement with the October 2000 
decision denying his request for a waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$9,060.  


ORDER

The veteran did not submit a timely notice of disagreement 
with the October 2000 decision denying his request for a 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $9,060; the appeal is denied.  



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


